DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 and newly added claims 25-35, in the reply filed on 01/07/2022 is acknowledged.
Claims 10-24 have been canceled by the Applicant as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier. Such claim limitations are: “an etch process according to the masking layer to concurrently expose an upper surface of each conductive layer” in claims 1 and 3 (lines 6-7 in both claims); as well as “the etch process exposes sidewalls of the middle conductive segments and the top conductive segments” (claim 4, lines 1-2); “the etch process is performed at a temperature within a range of approximately 130 to 160 degrees Celsius” (claim 26, lines 1-3); and “the etch process removes a lateral component of the piezoelectric membrane” (claim 29, lines 1-2).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:
(A) The claim limitations use the phrase “means for” or “step for” or a generic replacement therefore: the recited “etch process” is a generic replacement for “etch step for”.
(B) The “means for” or “step for” is modified by functional language: “to concurrently expose an upper surface of each conductive layer”, “exposes sidewalls”, “removes a lateral component”.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function. In this instance, the etch process is not described as having any structure, or positively recited acts. An “etch process” is very broad and could be chemical, mechanical, plasma or laser based, or otherwise performed. An “etch process” also does not describe to the reader what steps (acts) are actually performed in the claimed method. For example, claim 2, which is not interpreted as invoking 112(f), recites: “an etch process according to the masking layer to concurrently expose an upper surface of each conductive layer” and “the etch process is a wet etch comprising an etchant of at least 85 percent phosphoric acid”, thus claim 2 describes the material (phosphoric acid) and acts (wet etch), necessary to perform the function. Claims 1, 3, 26 and 29 only describe what the etch process is intended to do, rather than the steps for performing the etching or the material for that process.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 25-35 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3 each disclose: “performing an etch process according to the masking layer” (line 6 in each claim, emphasis added). Given that no information is claimed directed to what the actual “etch process” actually entails, one cannot know what the effect of the “according to” language has on the claim. The specification does not shed light onto what is intended by the cited language. Moreover, the common definitions of “according to” do not seem to apply to the use of a masking layer to perform an etch process. It is not clear how one would perform the method, including “performing an etch process ‘in conformity with’ the masking layer”, or “performing an etch process ‘as stated or attested by’ the masking layer”, or “performing an etch process ‘depending on’ the masking layer” (definitions taken from Merriam-Webster dictionary). Read in light of the specification, it appears that the intent is to use the “masking layer” in a conventional manner, such that a pattern of the masking layer is used for the etch process. However, it is improper to import limitations from the specification into the claims. Accordingly, the claims have been examined, as best understood, to intend something akin to “performing an etch process using the masking layer” or “performing an etch process using a pattern of the masking layer”, or the like.
Claims 4-9 and 25-35 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claims 1-3.

Claim 26 is further found to be indefinite, because the claim discloses: “the etch process is performed at a temperature within a range of approximately 130 to 160 degrees Celsius” (lines 1-3; emphasis added). There is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being “approximately 130 to 160 degrees Celsius”. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology. In this instance, the reader does not know if 120, or 129 or 161 or 170, etc., degrees is/are considered approximate enough to the claimed range to satisfy the purported limitation. As such, one cannot know the metes and bounds or scope of the claim, which has been examined, as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 25 and 27-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (US 2017/0301853 A1).
Regarding claim 1, as best understood, Xia discloses a method for forming a piezoelectric device (Title; Abstract), the method comprising: forming a plurality of conductive layers (230, 236) in a piezoelectric membrane (124, 126), wherein the plurality of conductive layers are vertically (fig. 2d: up/down is vertical) offset one another (figs. 2d-2i; pars. 0026-0031); forming a masking layer (250) over the piezoelectric membrane (figs. 2j-2m; pars. 0032-0035); performing an etch process according to the masking layer to concurrently (figs. 2n-2o) expose an upper surface (top, as viewed) of each conductive layer in the plurality of conductive layers (figs. 2n-2o; pars. 0036-0038); and forming a plurality of conductive vias (174, in openings 281, 285) over the upper surface of the plurality of conductive layers (fig. 2p; pars. 0039-0040). 
Regarding claim 25, as best understood, Xia discloses the method according to claim 1, wherein the etch process comprises performing a wet etch (par. 0038).
Regarding claim 27, as best understood, Xia discloses the method according to claim 1, wherein the plurality of conductive layers comprises a plurality of electrodes (130, 136) laterally separated from a plurality of conductive segments (conductive segments of 236 on either side of opening 281), wherein the etch process removes sacrificial regions of the piezoelectric membrane that are above each electrode (figs. 2n-2o; pars. 0026-0030 and 0036-0038).
Regarding claim 28, as best understood, Xia discloses the method according to claim 27, wherein the masking layer comprises a plurality of sidewalls (fig. 2m: vertical walls of 280 and 285 in mask, 150) defining a plurality of openings (281 and 285) that are vertically aligned over the sacrificial regions (figs. 2m-2n).
Regarding claim 29, as best understood, Xia discloses the method according to claim 27, wherein the etch process removes a lateral component (last remaining portions of 124 and 126 in openings 281 and 285) of the piezoelectric membrane overlying each conductive segment in the plurality of conductive segments (figs. 2n-2o; par. 0038).
Regarding claim 30, as best understood, Xia discloses the method according to claim 27, wherein a first conductive via in the plurality of conductive vias directly contacts a first conductive segment in the plurality of conductive segments (fig. 2p; pars. 0039-0040).
Regarding claim 31, as best understood, Xia discloses the method according to claim 1, wherein the piezoelectric membrane comprises aluminum nitride (par. 0025) and the plurality of conductive layers comprise molybdenum (par. 0026).
Regarding claim 32, as best understood, Xia discloses the method according to claim 1, wherein forming the plurality of conductive vias comprises: forming an upper conductive layer (155 and/or 172) over the piezoelectric membrane, wherein the upper conductive layer contacts sidewalls of the masking layer (at remaining portions, 150); and patterning the upper conductive layer to define the plurality of conductive vias (figs. 2p-2r; pars. 0039-0042).
Regarding claim 33, as best understood, Xia discloses the method according to claim 32, wherein at least a portion (150) of the masking layer is disposed between the plurality of conductive vias and the piezoelectric membrane after patterning the upper conductive layer (figs. 2p-2r; pars. 0039-0042).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 26 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Xia, in view of Lee et al. (US 8,278,802 B1).
Regarding claim 2, as best understood, Xia discloses a method for forming a piezoelectric device (Title; Abstract), the method comprising: forming a plurality of conductive layers (230, 236) in a piezoelectric membrane (124, 126), wherein the plurality of conductive layers are vertically (fig. 2d: up/down is vertical) offset one another (figs. 2d-2i; pars. 0026-0031); forming a masking layer (250) over the piezoelectric membrane (figs. 2j-2m; pars. 0032-0035); performing an etch process according to the masking layer to concurrently (figs. 2n-2o) expose an upper surface (top, as viewed) of each conductive layer in the plurality of conductive layers, wherein the etch process is a wet etch comprising an etchant (figs. 2n-2o; pars. 0036-0038); and forming a plurality of conductive vias (174, in openings 281, 285) over the upper surface of the plurality of conductive layers (fig. 2p; pars. 0039-0040). Xia, however, does not explicitly disclose that the etchant is at least 85 percent phosphoric acid.
Lee teaches that it is well known to perform a related method for forming a piezoelectric device (Title; Abstract; cols. 3-4, lines 47-67 and 1-6), including: forming a plurality of conductive layers (212, 218) on a piezoelectric membrane (214) (figs. 11-14; cols. 5-6, lines 63-67 and 1-5), performing an etch process, wherein the etch process is a wet etch comprising an etchant of at least 85 percent phosphoric acid (col. 9, lines 44-51).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Xia to incorporate the preferred wet etchant composition of Lee. Respectfully, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this instance, as indicated by Lee, there are a number of different etchant solutions which can be used as desired in the art for wet etching. Simply selecting the etchant based upon its reactivity with the material to be etched would have been a routine matter for PHOSITA, and would have been performed with a reasonable expectation of success.
Regarding claim 26, as best understood, Xia discloses the method according to claim 1, as detailed above. Xia, however, does not explicitly disclose that the etch process is performed at a temperature within a range of approximately 130 to 160 degrees Celsius.
Lee teaches that it is well known to perform a related method (see, e.g. rejection of claim 2, above), wherein the etch process is performed at a temperature within a range of approximately 130 to 160 degrees Celsius (160° C: col. 9, lines 44-51). Please refer to claim 2 regarding rationale for combination, because in the same manner as selecting the preferred etchant composition would be obvious, the selection of the workable temperature for use of the preferred etchant solution would have been a routine matter at the time of filing.
Regarding claim 34, as best understood, Xia in view of Lee teaches the method of claim 2 as detailed above, and Xia further discloses that forming the plurality of conductive layers comprises: depositing a first conductive layer (230) over a first piezoelectric layer (120) (fig. 2b-2d; pars. 0013 and 0025-0026); depositing a second piezoelectric layer (124) over the first conductive layer (fig. 2f; par. 0028); depositing a second conductive layer (236) over the second piezoelectric layer (fig. 2g; par. 0029); and performing a second etch process on the second conductive layer to define an upper electrode, a first conductive segment, and a second conductive segment laterally offset from one another (fig. 2h; par. 0030).
Note: the claimed “second etch process” is not currently required by the claim to occur after the originally recited “etch process” of claim 2. See, e.g., claim 35, wherein the “first conductive via” and the “second conductive via” are not named based upon their apparent order of formation, because the two vias were concurrently formed.
Regarding claim 35, as best understood, Xia in view of Lee teaches the method of claim 2 as detailed above, and Xia further discloses that the plurality of conductive vias comprises a first conductive via (160) and a second conductive via (162), wherein the first conductive via contacts the first conductive layer, and wherein the second conductiveP20182580US00App. No. 16/250,049Page 7 via contacts the first conductive via (by way of piezoelectric layers, 124 and 126), the first conductive segment, and the second conductive segment (fig. 2r; pars. 0039-0042).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xia, in view of Emley et al. (US 2012/0216378 A1).
Regarding claim 3, as best understood, Xia discloses a method for forming a piezoelectric device (Title; Abstract), the method comprising: forming a plurality of conductive layers (230, 236) in a piezoelectric membrane (124, 126), wherein the plurality of conductive layers are vertically (fig. 2d: up/down is vertical) offset one another (figs. 2d-2i; pars. 0026-0031); forming a masking layer (250) over the piezoelectric membrane (figs. 2j-2m; pars. 0032-0035); performing an etch process according to the masking layer to concurrently (figs. 2n-2o) expose an upper surface (top, as viewed) of each conductive layer in the plurality of conductive layers (figs. 2n-2o; pars. 0036-0038); and forming a plurality of conductive vias (174, in openings 281, 285) over the upper surface of the plurality of conductive layers (fig. 2p; pars. 0039-0040), wherein forming the plurality of conductive layers comprises: forming a bottom conductive layer (230) (fig. 2d; par. 0026); forming a first piezoelectric layer (124) over the bottom conductive layer (fig. 2f; par. 0028); forming a middle conductive layer (236) over the first piezoelectric layer (fig. 2g; par. 0029); patterning the middle conductive layer such that the middle conductive layer comprises a middle electrode (fig. 1: 136) laterally offset middle conductive segments (each of 134), wherein the middle conductive segments comprise sidewalls defining a middle opening overlying the bottom conductive layer (fig. 2h; par. 0030); forming a second piezoelectric layer (126) over the middle conductive layer (fig. 2i; par. 0031); forming a top conductive layer (par. 0039: “conductive layer”) over the second piezoelectric layer; patterning the top conductive layer such that the top conductive layer comprises a top electrode (one of “contacts”, 174) laterally offset top conductive segments (portion of “top electrode layer” adjacent to the other of 174); wherein the top conductive segments comprise sidewalls defining a first top opening vertically aligned with the middle opening and a second top opening overlying the middle electrode, wherein the second top opening is vertically offset the first top opening (figs. 2p-2q; pars. 0039-0042). Xia also discloses that additional layers of piezoelectric material may be used (par. 0031). Xia, however, does not explicitly disclose forming a top piezoelectric layer over the top conductive layer, wherein the first, second, and top piezoelectric layers define the piezoelectric membrane.
Emley teaches that it is well known to perform a related method for forming a piezoelectric device, the method comprising: forming a plurality of conductive layers (306, 318’, 338, 338’, 380) (steps 204, 218, 236, 254) in a piezoelectric membrane (308, 322, 344), wherein the plurality of conductive layers are vertically offset one another (figs. 5-19 and 22; pars. 0036, 0038-0041, 0043, 0047, 0049 and 0052); wherein forming the plurality of conductive layers comprises: forming a bottom conductive layer (306); forming a first piezoelectric layer (308) over the bottom conductive layer (fig. 6; pars. 0036-0038); forming a middle conductive layer (318’) over the first piezoelectric layer (figs. 7-9; pars. 0040-0042); forming a second piezoelectric layer (322) over the middle conductive layer (figs. 10-11; par. 0043); forming a top conductive layer (338) over the second piezoelectric layer (figs. 14-16; pars. 0047-0048); and forming a top piezoelectric layer (344) over the top conductive layer, wherein the first, second, and top piezoelectric layers define the piezoelectric membrane (fig. 17; par. 0049).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Xia to incorporate the top piezoelectric layer of Emley. Xia discloses that it is obvious to provide “a multi-piezoelectric stack with other number of piezoelectric layers”, and that such a modification would require only routine skill and would simply be a repetition of the already performed steps of the method of Xia. As such, Emley simply serves to demonstrate that such a method and product were commonly employed and manufactured at the time of filing. PHOSITA would have realized that the addition of another piezoelectric layer above the previous layers would not produce any surprising results or require any special steps to be devised. This additional layer and the required step of placing the layer would have been performed using the method of Xia, with a reasonable expectation of success.
Regarding claim 4, as best understood, Xia in view of Emley teaches the method of claim 3 as detailed above, and Xia further discloses that the etch process (including each of the etching steps of Xia) exposes sidewalls of the middle conductive segments and the top conductive segments (figs. 2l-2q; pars. 0034-0038 and 0040-0042).
Regarding claim 5, as best understood, Xia in view of Emley teaches the method of claim 3 as detailed above, and Xia further discloses that after the etch process the piezoelectric membrane comprises a plurality of slanted sidewalls directly above the bottom conductive layer and the middle electrode (fig. 2o; pars. 0037-0038). Xia also discloses that “Providing a multi-piezoelectric stack with other number of piezoelectric layers may also be useful” (par. 0031). As detailed above, Emley teaches forming additional piezoelectric and conductive (electrode) layers, including a top electrode, each having the same profile as those placed and patterned before. Accordingly, it would have been obvious that the additional piezoelectric layers of Xia would have at least one top electrode applied, and would have the same slanted sidewall profile as the patterned layers below. PHOSITA would have realized that repeating the previously performed steps would be obvious and easy and would predictably result in the recited sidewalls in the additional layers as well.
Regarding claim 6, as best understood, Xia in view of Emley teaches the method of claim 3 as detailed above, and Xia further discloses that the masking layer comprises sidewalls defining a first masking layer opening (fig. 2q: region in center, between 281 and 285, where the masking layer has been removed) overlying the top electrode, a second masking layer opening (at 281) vertically aligned with the second top opening, and a third masking layer opening (at 285) vertically aligned with the middle opening (fig. 2q; par. 0041).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Emley, further in view of Xia et al. (US 2019/0036003 A1; hereinafter “Xia(2)”).
Regarding claim 7, as best understood, Xia in view of Emley teaches all of the elements of the current invention as detailed above with respect to claim 6. Xia further discloses that the etch process defines a first via opening directly below the first masking layer opening, and a second via opening directly below the second masking layer opening (figs. 2m-2o). The modified Xia, however, does not appear to teach a third via opening directly below the third masking layer opening.
Xia(2) teaches that it is well known to perform a related method for forming a piezoelectric device (Title; Abstract; pars. 0028-0030), including: forming a plurality of conductive layers (307, 507, 707) in a piezoelectric membrane (711) (figs. 4-7; pars. 0033-0036), forming a masking layer (803) over the piezoelectric membrane (fig. 8; pars. 0037), performing an etch process, wherein the etch process defines a first via opening (809) directly below the first masking layer opening, a second via opening (911) directly below the second masking layer opening, and a third via opening (1201) directly below the third masking layer opening (figs. 8-13; pars. 0038-0044).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Xia to incorporate the third via opening below the third masking layer opening of Xia(2). Given that Xia discloses forming a via opening underneath two mask openings, simply forming a third via opening in the same manner as the first two would have been obvious to PHOSITA. Xia(2) simply serves to demonstrate that it was well known to use a masking layer to form as many via openings as is desired or required. Moreover, there is no indication that any surprising results came from simply repeating the via formation of the first two openings for a third opening, nor that any special steps were required to do so. PHOSITA would have known that any number of vias can be formed using a mask with reasonable expectation of success.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably teach all of the elements of claims 3, 6, 7 in conjunction with the limitations of claim 8, as best understood. None of the cited art discloses the above features in a related method and including forming a conductive via layer over the piezoelectric membrane; and performing a patterning process to remove a portion of the conductive via layer and a portion of the masking layer, wherein the patterning process defines a first conductive via within the first via opening, a second conductive via within the second via opening, and a third conductive via within the third via opening. Even assuming, ad arguendo, that the limitations of claim 8 were deemed to be taught by a prior art reference, there would be no rationale to perform a further combination of references to teach the method of claims 3, 6, 7 and 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kidwell, Jr. et al. (US 2017/0066014 A1) discloses a related method (Abstract; fig. 13; par. 0066), including using a mask (406) to form two via openings (402, 404) to form vias (234, 236) (figs. 4-6), and a third via opening (704) for forming a third via (802) (figs. 7-9); however, the openings are formed in two different masks at different times in the method, which is contrary to the claimed method order of operations and the use of only one masking layer in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729